 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlight Safety,Inc.andTeamsters Automotive Em-ployees'Union,Local 78,International Brother-hood of Teamsters,Chauffeurs,Warehousemen &HelpersofAmerica,Petitioner.Case20-RC-7870May 1, 1968DECISION ANDDIRECTION OF ELECTIONBY MEMBERS FANNING,JENKINS,AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Burton I. Meyer, HearingOfficer. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record, including the brief filedby the Employer, the Board finds:1.The Employer, Flight Safety, Inc., is a NewYork corporation with its principal office in NewYork, New York. It has 10 locations throughout theUnited States, including 1 at Hayward, California,at which the Petitioner seeks to represent all em-ployees engaged in fueling operations. The Em-ployer trains pilots and flight engineers, maintainsand services aircraft, fuels aircraft, and operates anair taxi service whereby it carries passengers andfreight between States under charter flight arrange-ments.Its training school, repair stations, and airtaxiservice are operated pursuant to FAA cer-tificates and regulations. At the time of the hearing,however, the Employer had rendered no air taxiservices out of the Hayward location. The Em-ployer also concedes that its revenue from such airtaxiservices throughout its system is "minimal."The parties stipulated that the Employer does inexcess of $500,000 gross business annually and thatitderivesmore than $50,000 of its annual grossbusinessfrom services performed for a number ofmajor airlines.The Employer urgesdismissalof the petition onthe ground that it is a common carrier by air en-gaged in interstate commerce within the meaning ofthe Railway Labor Act,' that its operations and em-ployees are covered by the provisions of that Act,and that this Board is therefore without jurisdiction.Specifically, the Employer points to its air taxioperation, and its contracts with agencies of theFederal Government, including National Aeronau-tics and Space Administration, and with a numberof major airlines to train pilots. We find no merit inthe Employer's contention. Its air taxi operation, asnoted above, is concededlyde minimis.Its contractswith Federal agencies do not require the transpor-tation of mail for the U.S. Government. Finally, thebusiness of training pilots for airlines, withoutmore, is too far removed from interstate air trans-port to make the Employer a "common carrier byair."Because of the nature of the question presentedhere, we have in this case, as in other cases in thepast,2 requested the National Mediation Board asthe agency primarily vested with jurisdiction, underthe Railway Labor Act, over air carriers and havingprimary authority to determine its own jurisdiction,to study the record in this case and determine theapplicability of the Railway Labor Act to the Em-ployer.We are administratively advised by the Na-tionalMediation Board, under date of March 15,1968, that: "Based on the entire record, the Na-tionalMediation Board is of the opinion that FlightSafety, Inc. does not meet the definition of com-mon carrier by air as set forth in Section 201, TitleII of the Railway Labor Act; consequently there isno basis for this Board to exercise jurisdiction overthe employer or its employees."Accordingly, we find that the Employer is en-gaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.We, therefore, assert ju-risdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of certain employees oftheEmployer within the meaning of Section9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:Title 11 ofthe RailwayLabor Actextends the coverageof that Act toevery common carrier by air engaged in interstate or foreign com-merce, and every carrierby airtransporting mail for or under contractwith the United States Government,and every air pilot or other personwho performs any work as an employee or subordinate official of suchcarrier or carriers. ." (45 USC Sec. 151, et seq., Sec. 181.)'Lynch Flying Service, Inc ,166 NLRB 961;Wings & Wheels, Inc ,139NLRB 578,Bradley Flying Service, Inc.,131 NLRB 437.171 NLRB No. 30 FLIGHT SAFETY, INC.147All employees engaged in the fueling opera-tions at the Employer's place of business at theHayward Airport, Hayward, California; but ex-cluding allother employees,guards,and super-visiors, as defined in the Act.[Direction of Election3 omitted from publication.]I In order toassure that all eligible votersmay have the opportunity to beinformed of the issuesin the exerciseof their statutory right to vote, allparties to the election should have access to a listof voters and their ad-dresseswhich maybe used to communicatewith them.Excelsior Un-dernwear Inc,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Co,394 U.S759. Accordingly, it is hereby directed thatan electioneligibilitylist, con-taining the names and addressesof all the eligible voters, must be filed bythe Employer with the Regional Director for Region 20 within7 days of thedate ofthis Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election.No extension of time tofile this list shall be granted by the Regional Director except in extraordi-nary circumstances Failure to comply with this requirement shall begrounds forsetting asidethe election whenever proper objections arefiled.353-177 0 - 72 - 11